This appeal is upon the record, without bill of exceptions. The defendant was indicted, tried, and convicted for the offense of assault with intent to murder. A careful examination of the record fails to disclose any error of a reversible nature. The motion for a new trial was not in conformity to Acts 1915, p. 722, and no exception was reserved to the action of the court in overruling this motion; and in the absence of a bill of exceptions cannot be reviewed by this court. Let the judgment of the lower court be affirmed.
Affirmed.